DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

This communication is considered fully responsive to the amendment filed on 02/22/2022.
Claims 1, 2, 4, 7, 12, 13, 15, 18, 23, 25, 28, 30-41 are pending and examined in this Office Action (“OA”). 
Claims 1, 12, 18, 23, 30, have been amended. 

Response to Arguments
Applicant’s arguments, filed 02/22/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  3GPP TSG RAN WG1 #99; R1-1911844).

Priority
	This application claims domestic priority to provisional application 62/93 6,313 filed 11/15/2019.  In reviewing the provisional, applicant does not have support for at least the independent claims.  Specifically, the provisional fails to disclose  “identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on a control resource set (CORESET) being not provided in the downlink bandwidth” as claimed.  Applicant should show where all claimed features are supported in the provisional should they disagree.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2022 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 12-13, 15,  23, 25,  30-37  are rejected under 35 U.S.C. 103 as being unpatentable over YU  et al. (US 20190261320 A1; hereinafter as “YU”) in view of 3GPP TSG RAN WG1 #99; R1-1911844 (3GPP TSG RAN WG1 #99; R1-1911844;  Reno, USA, November 18th – 22nd, 2019; Source:  OPPO;  Title: Discussion on Multi-beam Operation Enhancements;  Agenda Item:	7.2.8.3;   Document for: Discussion and Decision;  hereinafter as “3GPPR11911844”; provided in IDS).


With respect to independent claims: 
Regarding claim 1, YU teaches A method (fig. 2, fig. 3) of wireless communications (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]), comprising:  
Determining that spatial relation information and a path loss reference signal are not configured for an uplink transmission (Figs. 2-3: “flow/algorithmic structure 200 may be performed/implemented by the UE 104”: [0041]; Fig. 2 elements 204, element 208, element 216, Check PUCCH-SpatialRelationinfo Configured? Is PathlossReferencesRS configured?  “determining whether the PUCCH-spatialrelationinfo is configured”: [0043]’ “determined, at 208, that PUCCH-spatialrelationinfo is not configured”: [0045]; “determining whether the pathlossReferenceRS is configured”: [0046]; “at 216, that pathlossReferenceRS is not configured”: [0048], [0050]); 
identifying a default path loss reference signal for the uplink transmission based on  determining that the spatial relation information and the path loss reference signal are not configured (fig. 2:element 224: Identify an SSB resource in which the UE 104 successfully decoded MIB information as the spatial DL reference resource [NOTE: a default path loss reference signal for the uplink transmission] for a PUCCH transmission:[0048]-[0049]; “For 5G NR uplink power control, the path loss DL reference resource (e.g., an SSB signal or CSI-RS) for calculating PUCCH transmission power may be indicated by RRC through a PUCCH-pathlossReferenceRS parameter”: [0018];  “Following the determination spatial DL reference resource, the UE 104 may generate and transmit a PUCCH transmission on a target PUCCH resource”: [0050]); 
 and performing the uplink transmission based on the default path loss reference signal (Aforesaid “UE 104 generates and transmits a PUCCH transmission on a target PUCCH resource using the same spatial domain filter that was used for the DL reception of the reference resource”: [0050]).

While  YU  teaches “identifying a default path loss reference signal for the uplink transmission based on  determining that the spatial relation information and the path loss reference signal are not configured”;  YU does not explicitly disclose, 
wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: 
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on  a control resource set (CORESET) being not provided in the downlink bandwidth.

3GPPR11911844, in the same field of endeavor, discloses: 
wherein the default path loss reference signal corresponds to a reference signal resource index (PUCCH resource is configured with higher layer group index that takes values 0/1/2/3: Page 4 lines 23-25), and wherein identifying the default path loss reference signal comprises
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on  a control resource set (CORESET) being not provided in the downlink bandwidth (“For a PUCCH resource, both of the RS for spatial relation info and path loss RS are provided in higher layer parameter PUCCH-SpatialRelationInfo. Thus, if spatial relation info in not configured, path loss RS is not configured to the same PUCCH resource too. In that case, the PUCCH can use the RS corresponding to the spatial relation info as path loss RS, i.e., the RS configured for QCL-typeD in the TCI-state configured for the lowest ID CORSET or the TCI-state with lowest ID among the TCI-states activated for PDSCH”: Page 4 lines 28-43]).


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPR11911844 to the method of YU in order to provide PUCCH resource configured with a higher layer group index to reduce overhead and latency  (3GPPR11911844, [page 11, Conclusion]).  

Regarding claim 12, YU teaches an apparatus (fig. 1: UE 104) for wireless communication (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]) , comprising: a memory ( “the parameters would be stored in memory of the UE 104” [0042]; aforesaid UE 104 with memory: [0045]; UE with memory: [0093] Fig. 5: memory); and at least one processor in communication with the memory (Fig. 5: Memory couples with processors: [0093]-[0094]), wherein the at least one processor is configured to: 
determine that a spatial relation information and a path loss reference signal are not configured for an uplink transmission (Figs. 2-3: “flow/algorithmic structure 200 may be performed/implemented by the UE 104”: [0041]; Fig. 2 elements 204, element 208, element 216, Check PUCCH-SpatialRelationinfo Configured? Is PathlossReferencesRS configured?  “determining whether the PUCCH-spatialrelationinfo is configured”: [0043]’ “determined, at 208, that PUCCH-spatialrelationinfo is not configured”: [0045]; “determining whether the pathlossReferenceRS is configured”: [0046]; “at 216, that pathlossReferenceRS is not configured”: [0048], [0050]); 
identify a default path loss reference signal for the uplink transmission based on a determining that the spatial relation information and the path loss reference signal are not configured (fig. 2:element 224: Identify an SSB resource in which the UE 104 successfully decoded MIB information as the spatial DL reference resource [NOTE: a default path loss reference signal for the uplink transmission] for a PUCCH transmission:[0048]-[0049]; “For 5G NR uplink power control, the path loss DL reference resource (e.g., an SSB signal or CSI-RS) for calculating PUCCH transmission power may be indicated by RRC through a PUCCH-pathlossReferenceRS parameter”: [0018];  “Following the determination spatial DL reference resource, the UE 104 may generate and transmit a PUCCH transmission on a target PUCCH resource”: [0050]), 
and perform the uplink transmission based on the default path loss reference signal (Aforesaid “UE 104 generates and transmits a PUCCH transmission on a target PUCCH resource using the same spatial domain filter that was used for the DL reception of the reference resource”: [0050]).

While  YU  teaches “identifying a default path loss reference signal for the uplink transmission based on  determining that the spatial relation information and the path loss reference signal are not configured”;  YU does not explicitly disclose, 
wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: 
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on  a control resource set (CORESET) being not provided in the downlink bandwidth.

3GPPR11911844, in the same field of endeavor, discloses: 
wherein the default path loss reference signal corresponds to a reference signal resource index (PUCCH resource is configured with higher layer group index that takes values 0/1/2/3: Page 4 lines 23-25), and wherein identifying the default path loss reference signal comprises
identifying the default path loss reference signal as a quasi-co-location (QCL) reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in a downlink bandwidth based on  a control resource set (CORESET) being not provided in the downlink bandwidth (“For a PUCCH resource, both of the RS for spatial relation info and path loss RS are provided in higher layer parameter PUCCH-SpatialRelationInfo. Thus, if spatial relation info in not configured, path loss RS is not configured to the same PUCCH resource too. In that case, the PUCCH can use the RS corresponding to the spatial relation info as path loss RS, i.e., the RS configured for QCL-typeD in the TCI-state configured for the lowest ID CORSET or the TCI-state with lowest ID among the TCI-states activated for PDSCH”: Page 4 lines 28-43]).


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPR11911844 to the method of YU in order to provide PUCCH resource configured with a higher layer group index to reduce overhead and latency  (3GPPR11911844, [page 11, Conclusion]).  

Regarding claim 23 and claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/13/31, the combination of YU and 3GPPR11911844, specifically, YU discloses: wherein the default path loss reference signal is identified based on a determination that the spatial relation information and the path loss reference signal are configured according to a synchronization signal block (SSB) for master information block (MIB) reading (“the DL reference resource can be selected to be the SSB in which the UE 104 successfully decodes the master information block (MIB). Some embodiments may select the DL reference resource to be a DL reference resource that is spatially quasi-co-located (QCLed) with the SSB in which the UE 104 successfully decodes the MIB”: [0028]; also path loss estimate is calculated by UE using RS Index for downlink BWP and configured in Block index:  [0053] ).


Regarding claims 4/15/25/32, the combination of YU and 3GPPR11911844, specifically, 3GPPR11911844 discloses: wherein the QCL signal corresponds to a QCL TypeD reference signal defining the TCL state (QCL-TypeD in the TCI-State configured the lowest ID CORSET: Page 4 lines 31-40).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPR11911844 to the method of YU in order to provide PUCCH resource configured with a higher layer group index to reduce overhead and latency  (3GPPR11911844, [page 11, Conclusion]).  

Regarding claims 34/35/36/37, the combination of YU and 3GPPR11911844, specifically, 3GPPR11911844 discloses: wherein identifying the default path loss reference signal further includes identifying the default path loss reference signal as a QCL reference signal of a TCI state (, for a PUCCH with default spatial relation info, if the CSI-RS of QCL-type D in the TCI-state is periodic, the UE shall use that CSI-RS as path loss RS”: Page 4 lines 31-40).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPR11911844 to the method of YU in order to provide PUCCH resource configured with a higher layer group index to reduce overhead and latency  (3GPPR11911844, [page 11, Conclusion]).  


Claims 7, 18, 28, 33, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over YU  in view  3GPPR11911844 and further in view of Zhang et al (US 20190273637 A1 ; hereinafter as “Zhang”).

Regarding claims 7/18/28/33, the combination of YU and 3GPPR11911844 do not explicitly disclose, further comprising: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier.

ZHANG, in the same field of endeavor, discloses: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier. (“CSI-RS is QCLed with the downlink reference signal configured by pathlossReferenceRS in a SRS resource set, where pathlossReferenceRS is used to indicate the downlink reference signal used for uplink power control. [0044]”: “the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured. In another example, the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET which includes the PDCCH triggering the CSI-RS”: [0045]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHANG to the system of YU and 3GPPR11911844 in view 3GPPR11911844 in order to determine quasi-co-location (QCL) information for the joint triggered CSI-RS and SRS. (ZHANG, [0021]). The motivation would be to improve and enhance QCLed with first CSI-AssociatedReportConfigInfo in the first triggering state (ZHANG, [0043]). 

Regarding claims 38/39/40/41, the combination of YU and 3GPPR11911844 do not explicitly disclose, wherein identifying the default path loss reference signal comprises identifying the default path loss reference signal as a QCL association of the CORESET having a lowest index in the downlink bandwidth of a cell based on the CORESET being provided in the downlink bandwidth.

ZHANG, in the same field of endeavor, discloses: wherein identifying the default path loss reference signal comprises identifying the default path loss reference signal as a QCL association of the CORESET having a lowest index in the downlink bandwidth of a cell based on the CORESET being provided in the downlink bandwidth (The aperiodic CSI-RS is QCLed with the downlink reference signal configured by pathlossReferenceRS  in a SRS resource set, where pathlossReferenceRS is used to indicate the downlink reference signal used for uplink power control.: [0044]; the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured  [0045]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHANG to the system of YU and 3GPPR11911844 in view 3GPPR11911844 in order to determine quasi-co-location (QCL) information for the joint triggered CSI-RS and SRS. (ZHANG, [0021]). The motivation would be to improve and enhance QCLed with first CSI-AssociatedReportConfigInfo in the first triggering state (ZHANG, [0043]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411